


MATERIAL CONTRACTS

 

Exhibit 10 is:

 

(1) Employment Agreement between James S. Marlen and the Company.

 

(2) First Amendment to Employment Agreement between James S. Marlen and the
Company.

 

(3) Second Amendment to Employment Agreement between James S. Marlen and the
Company.

 

(4) Change of Control Agreement between Javier Solis and the Company.

 

(5) Change of Control Agreement between Gary Wagner and the Company.

 

(6) Change of Control Agreement between James R. McLaughlin and the Company.

 

(7) 2001 Stock Incentive Plan.

 

Exhibit 10, Item (1)  is incorporated by reference to Annual Report on Form 10-K
filed with the Commission for Registrant’s fiscal year ended November 30, 1997.

 

Exhibit 10, Items (2), (4) and (5) are incorporated by reference to Annual
Report on Form 10-K filed with the Commission for Registrant’s fiscal year ended
November 30, 1998.

 

Exhibit 10, Item (6) is incorporated by reference to Annual Report on Form 10-K
filed with the Commission for Registrant’s fiscal year ended November 30, 2000.

 

Exhibit 10, Item (7) is incorporated by reference to Registration Statement No.
333-61816 on Form S-8 filed with the Commission on May 29, 2001.

 

 

Exhibit 10


 

 

 

SECOND AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This is the Second Amendment to the Amended and Restated Employment Agreement
which was entered into in May, 1997 and was effective as of June 11, 1996
(“Agreement”), between Ameron International Corporation, a Delaware corporation
(the “Company”) and James S. Marlen (the “Employee”), which was previously
amended by the First Amendment to the Agreement effective as of May 15, 1998.

 

I.

 

Paragraph 8.2 of the Agreement is hereby amended to read as follows:

 

“8.2                           In addition to the pension benefits described in
paragraph 8.1 hereinabove, the Company shall provide the following additional
pension benefits to Employee with twenty-five (25) years of service under the
Supplemental Executive Retirement Plan (the “SERP”) described in paragraph 8.1
hereinabove at age 60, and with an additional year of service under the SERP for
each actual year of service during his employment with the Company between ages
60 and 65 so that Employee will be credited with thirty (30) years of service
under the SERP at age 65.”

 

II.

 

Paragraph 10.3(1)(ii) of the Agreement is hereby amended to read as follows:

 

“(ii) the highest management incentive bonus paid to Employee during the three
and one-half years preceding termination (but not less than one hundred percent
(100%) times Employee’s annual base salary determined as of the date of
termination);”

 

III.

 

All other terms and conditions of the Agreement are hereby ratified and
confirmed.

 

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Agreement effective as of May 16, 2001.

 

AMERON INTERNATIONAL CORPORATION

 

By:

 

 

 

 

Stephen W. Foss

 

 

Chairman, Compensation & Stock Option Committee

 

 

Board of Directors

 

 

 

 

EMPLOYEE

 

 

 

 

 

James S. Marlen

 

 

 

 

--------------------------------------------------------------------------------

